Citation Nr: 1534294	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease with radiculopathy, also claimed as lumbosacral spondylosis, bulging disc in back, low back pain with left leg pain, nerve root irritation, muscle spasms, and myofascitis of the lumbar spine.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

By a remand order of July 2013, the Board ordered the agency of original jurisdiction (AOJ) to schedule the Veteran for a Board hearing, which was accomplished.  A transcript of an August 2014 Board hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for a low back disability

The Veteran maintains that he injured his back while working on a tank as a mechanic in October 1975 during military service, that he was treated for this injury at the time, and that he continues to suffer from the in-service injury.  See transcript of August 2014 hearing.

A positive nexus opinion of the Veteran's private treating physician is of record.  See June 2010 letter of Dr. A M.  It consists of one sentence without a rationale: "[The Veteran's] back injury was associated with his work as a mechanic."  While Dr. A. M. does not reference military service, he may be referring to the Veteran's in-service accident of October 1975.  The Board will request in its remand order that the AOJ attempt to secure all private treatment records of the office of Dr. A.M. relating to the Veteran's back injury.

It is also not clear from the record that all private medical records of Dr. M. S. relating to the treatment of the Veteran's claimed back disability have been sought by VA and associated with the Veteran's electronic claims folder.  An August 2014 letter from Dr. M.S. states, "[The Veteran] was first seen by us on November 03, 2005 with a diagnosis of lumbar pain.  He has been under our care since.  His current diagnosis is lumbar disc disease and cervical disk [sic] disease."  The Board will request in its remand that the AOJ attempt to secure all private treatment records of the office of Dr. M.S. from December 2005 relating to the Veteran's back condition.  

In addition, the Board notes record evidence that the Veteran injured his back during post-service employment.  A VA treatment record of February 2006 states: "History of chief complaint: back pain worsening, unable to work; currently in litigation w/ w/c over injury occurrence on job."  A private treatment record of January 2006 similarly states, "[The Veteran has] a history of chronic back pain.  He states that he was followed by Dr. [S] until his Worker's Comp gave out.  He has currently hired a lawyer to attempt to get Worker's Compensation for an injury which apparently initially occurred in October.  He states that he was lifting some heavy objects.  He initially thought he just had a low back strain, but he had persistent [sic] as well as numbness down the lateral aspect of his left leg.  He states that it occurred after lifting heavy objects."

A review of the Veteran's electronic claims folder reflects that workers compensation injury records are not of record.  Because such records may contain information relevant to the Veteran's VA disability claims, they should be requested and associated with the Veteran's claims file. 

Furthermore, a private treatment record of August 2006 states, "Borderline acquired spinal canal stenosis is present in conjunction with diffuse congenital narrowing of the mid and lower lumbar spinal canal."  See August 2006 private treatment record of Dr. T.B.  A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  Service connection may be granted, however, if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service that causes additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, further medical inquiry in this case is required.

Entitlement to service connection for a cervical spine disability

The Veteran contends that he has a current neck condition caused by an in-service fall in October 1975 while he was working on a tank as a mechanic.  See transcript of August 2014 hearing.  Upon review of the Veteran's claims folder, the Board has determined that additional evidentiary development is necessary in order to adjudicate the claim.

The Veteran has not been afforded a VA medical examination to assess the nature and etiology of his claimed neck disability.  The Veteran was afforded a VA medical examination for his spine in October 2006.  The examination was ordered in connection with the Veteran's claim for service connection for a low back disability and did not evaluate the Veteran's cervical spine per se.  
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board finds record evidence that meets the McLendon standard for determining that a VA examination is necessary.  The Veteran has been diagnosed with "some spondylosis anteriorly in the mid and lower cervical spine of moderate severity, particularly at C6-7 and C7-T1."  See VA treatment record of July 2002.  A current neck disability was also diagnosed in a VA treatment record of October 2011 and a private treatment record of August 2014.  As for an injury during service, the Veteran has testified that a fall in service injured his neck as well.  He stated, "And when the wrench slipped, I fell backwards straight-straight backwards at a pretty good lick on the floor.  And that gave me back pain, and my head also bounced.  It hit the concrete and bounced several times."  See August 2014 hearing transcript.

The evidence of record does not contain sufficient competent medical evidence to decide the claim.  The 2006 VA medical examination of the Veteran's spine did not make findings with respect to the nature and etiology of the Veteran's neck condition.  The other medical evidence of record (VA and private treatment records) relates to the diagnosis and treatment of a neck disability but does not address the nexus aspect of the Veteran's claim.  Under the circumstances, a VA medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon, 20 Vet. App. at 83.

A remand is necessary to ensure a complete record upon which to decide the Veteran's claims.  See 38 U. S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of  documents pertaining to the workers compensation claim(s) referenced in the VA treatment record of February 2006 and the private treatment record of January 2006.  

2. Obtain the Veteran's updated VA treatment records from July 2014 to the present and associate those records with the Veteran's claims folder.

3. Take appropriate steps to contact the Veteran and request that he provide or authorize the release of any outstanding records including those from the Gulf Coast Emergency Room dated in 2005; the office of Dr. M.S. dating from December 14, 2005; and medical records from the office of Dr. S.K. See August 2014 letter from Dr. M.S.; July 2006 private treatment record of Dr. S. K. and November 2005 record of Dr. S.K. referencing evaluation at Gulf Coast Medical Center.

4. Then, schedule the Veteran for an appropriate VA examination to determine the etiology of the Veteran's back disability. The claims folder and a copy of this remand must be made available to the examiner for review of the Veteran's entire medical history prior to examination.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that addresses the following:

(a) Explain whether the Veteran's "diffuse congenital narrowing of the mid and lower lumbar spinal canal" is a congenital or developmental defect or disease. See MRI Lumbar Spine report dated in August 2006.  Note that a disease generally refers to a condition that is considered capable of improving or deteriorating, while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954).  Please provide a complete explanation for the opinion. 

(b) If it is a defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during a period of active duty that resulted in additional disability of the lower back.  Please provide a complete explanation for the opinion. 

(c) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that this back disability pre-existed active service. Please provide a complete explanation for the opinion.

(d) If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing back disorder WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(e)  If a response to (c) or (d) was negative and with respect to any other diagnosed back disorder, is it at least as likely as not (a probability of 50 percent or greater) that the disorder began in or is related to service.  Please provide a complete explanation for the opinion.

5. Arrange for the Veteran to undergo an appropriate VA a medical examination to determine the nature and likely etiology of his cervical spine disability.

The Veteran's electronic claims folder, including all relevant medical records, should be made available to the examiner.  The examiner is asked to review the electronic e-folder, including the Veteran's assertions, to provide a current diagnosis, and to specifically indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's neck condition is related to his period of military service, to include his account of a fall while working as a mechanic in October 1975.

The examiner's attention is directed to the relevant lay testimony of record with respect to the Veteran's current and past symptoms and continuity of symptomatology since service.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. After completing the above action and any other development deemed appropriate, readjudicate the claims.  If the benefits sought on appeal are not granted, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


